DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a plurality of misting nozzles attached to each outlet hose” is indefinite because it is unclear if each outlet hose has one nozzle attached, if each outlet hose has multiple nozzles attached, or if there are multiple nozzles and each hose is attached to at least one nozzle. For examination purposes, the limitation will be interpreted as there are multiple nozzles and each hose is attached to at least one nozzle.
Regarding claim 1, the limitation “a plurality of fasteners attached to each misting nozzle” is indefinite because it is unclear if each misting nozzle has one fastener 
Claims 2-11 depend upon claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Scott US 3,939,881 (hereafter Scott) and further in view of “Fastener” Wikipedia published 20 May. 2016 accessed at <https://en.wikipedia.org/w/index.php?title=Fastener&oldid=721204776> (hereater Fastener).

Regarding claim 1, Scott teaches a mister (Fig 2) for a portable mortar mixer (col 1 lines 25-31, where the misting system for the material for manufacture of concrete of Scott is fully capable of being used for a portable mortar mixer), comprising:
an inlet hose (34) having a first end (end connected to 26) and a second end (end connected to 38);
a primary interface (26) attached to the inlet hose at the first end;
a plurality of outlet hoses (outlet hoses 22 attached to interface 26) extending from the primary interface;
a plurality of misting nozzles (86) attached to each outlet hose of the plurality of outlet hoses opposite of the primary interface;
[AltContent: textbox (Primary interface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outlet hoses)][AltContent: textbox (Inlet hose)][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Scott does not teach:
a plurality of fasteners attached to each misting nozzle of the plurality of misting nozzles configured to secure the misting nozzles to a portable mortar mixer.
Fastener teaches where a fastener mechanically joins two or more objects together (first sentence).

The combination would result in a plurality of fasteners attached to each misting nozzle of the plurality of misting nozzles configured to secure the misting nozzles to a portable mortar mixer.

Regarding claim 2, Scott teaches all the limitations of claim 1. Scott further teaches wherein the plurality of outlet hoses comprises a first outlet hose and a second outlet hose (labelled below).
[AltContent: textbox (First outlet hose)][AltContent: textbox (Second outlet hose)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 3, Scott teaches all the limitations of claim 2. Scott further teaches wherein each of the first outlet hose and the second outlet hose comprises a secondary interface on each of the first outlet hose and the second outlet hose, wherein a pair of secondary hoses extend from the second interface (labelled below).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Secondary hose)][AltContent: textbox (Secondary hose)][AltContent: textbox (Secondary hose)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Secondary interface)][AltContent: textbox (Secondary interface)][AltContent: textbox (Second outlet hose)][AltContent: textbox (First outlet hose)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 9, Scott teaches all the limitations of claim 1.
Scott does not teach wherein the primary interface comprises primary interface fastener.
Fastener teaches where a fastener mechanically joins two or more objects together (first sentence).

The combination would result in wherein the primary interface comprises primary interface fastener.

Regarding claim 10, Scott teaches all the limitations of claim 1. Scott further teaches wherein each misting nozzle of the plurality of misting nozzles is secured to each outlet hose at a ninety-degree angle (where the misting nozzles are directed downward and where the hoses are horizontal, resulting in a 90 degree angle).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Fastener as applied to claim 1 above, and further in view of “Wingnut (hardware)” Wikipedia published 13 Aug. 2015 accessed at <https://en.wikipedia.org/w/index.php?title=Wingnut_(hardware)&oldid=675959570> (hereafter Wingnut).

Regarding claim 4, Scott teaches all the limitations of claim 1. 
Scott does not teach wherein each fastener comprises a threaded bolt and a wingnut.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Scott (Fig 2) by incorporating the wingnut/bolt of Wingnut in order to allow tightening and loosening by hand without tools (first two sentences).
The combination would result in wherein each fastener comprises a threaded bolt and a wingnut.


Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Fastener as applied to claim 1 above, and further in view of “Pipe support hardware” Carpenter & Paterson, Inc published 2011 (hereafter Carpenter).

Regarding claims 5-8, Scott teaches all the limitations of claim 1. 
Scott does not teach:
wherein each fastener comprises a bracket;
wherein the bracket comprises an elongated body having a pair of offset end members, wherein a first offset end member comprises an interface for the fastener and the second offset end member comprises a receiver for the misting nozzle;
wherein each misting nozzle of the plurality of misting nozzles is freely removable from the bracket;
wherein each bracket is freely rotatable around each fastener.
Carpenter teaches a bracket (offset hook, page 45), wherein the bracket comprises an elongated body having a pair of offset end members, wherein a first offset end member comprises an interface for the fastener and the second offset end member comprises a receiver for the misting nozzle (labelled below) in order to support the nozzle along a wall (page 45).
[AltContent: arrow][AltContent: textbox (Receiver)][AltContent: arrow][AltContent: textbox (Interface)][AltContent: arrow][AltContent: textbox (Second offset end member)][AltContent: arrow][AltContent: textbox (First offset end member)][AltContent: arrow][AltContent: textbox (Elongated body)]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Scott (Fig 2) by incorporating bracket of Carpenter (page 45, return line offset hook) in order to support the nozzle along a wall (page 45) and an obvious matter of combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A).
The modification would have resulted in:
wherein each fastener comprises a bracket;
wherein each misting nozzle of the plurality of misting nozzles is freely removable from the bracket (where the hook receiver of Carpenter would allow free removal of the nozzles); and
wherein each bracket is freely rotatable around each fastener (where the circular interface would allow free rotation of the bracket).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Fastener as applied to claim 1 above, and further in view of “Valve” Wikipedia published 21 Jun. 2015 accessed at <https://en.wikipedia.org/w/index.php?title=Valve&oldid=667982086> (hereafter Valve).

Regarding claim 11, Scott teaches all the limitations of claim 1. Scott further teaches where the primary interface flows water (abstract).
Scott does not teach wherein the primary interface comprises an adapter on an external surface thereof, wherein the adapter is configured to adjust the flow rate of water through the plurality of outlet hoses.
Valve teaches an adapter which is configured to adjust the flow rate of 
wherein the primary interface comprises an adapter on an external surface thereof, wherein the adapter is configured to adjust the flow rate of fluid in order to regulate and control the flow of fluid (first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the primary interface of Scott (26 in Fig 2) by incorporating the adapter of Valve in order to regulate and control the flow of fluid (first paragraph).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/STEPHEN HOBSON/Examiner, Art Unit 1776